Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 uses overly verbose and confusing claim language when discussing the first & second directions. Please amend with clearer terms. As best understood, the first & second directions are parallel, horizontal, and opposite one another, as supported by Fig. 5a, for example. However, if the connections portions of the lines are elements 41a-41d, how are they then “substantially parallel to a vertical plane”?
Regarding Claim 9, the discussion in the specification regarding front and side faces is unclear. As such, the metes and bounds of the claim are difficult to ascertain. Additionally, the 
Claim 11 recites the limitation “the plane” - is this a new plane or referring back to --the vertical plane-- of claim 1? Further, Claim 11 states “in particular detachably” - is this required to satisfy the claim?
Claim 12 depends from claim 10, while the basis of the claim is supported by claim 11. For purposes of examination, claim 12 is believed to be dependent from claim 11.
Claim 14 appears to directly contradict the last three lines of claim 1, since the claim language of claim 1 appears to indicate that the first and second directions are vertical, while claim 14 states that they are horizontal. As best understood, the line connections are horizontal.
Remaining dependent claims are rejected as dependent from one or more claims rejected above, and in light of the above rejections, the prior art is applied as best understood in light of the instant disclosure with heavy reliance on the figures provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 13, 14, 17, & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by van der Lely et al. (US 5,042,428), hereinafter referred to as “van der Lely,” 
For Claim 1, van der Lely discloses a milking device for milking a dairy animal (as discussed in the title and supported throughout the disclosure) comprising:
a mounting (third portion 33 & fourth portion 34) with four milking cups (45-48) detachably fitted thereto (as illustrated in Figs. 2 & 4 and the accompanying description found Column 6, line 50-Col. 7, line 26), 
a robot arm (6) for displacing the mounting from a rest position in the direction of an udder of the dairy animal (discussion starting in Col. 5, lines 10-21), and 

wherein the four milking cups are each connected with a respective milk line connection to a respective milk line for the removal of milk milked with the milking cup (as clearly illustrated in Fig. 6), and are each connected with a respective pulsation line connection to a respective pulsation line (Fig. 6), wherein, once the four milking cups are fitted to the mounting, a first pair of the milk line connections and/or of the pulsation line connections extend substantially parallel to each other in a first direction (as illustrated in Fig. 2, each line is directed toward the hub element 50), and another pair of the milk line connections and/or of the pulsation line connections extend substantially parallel to each other in a second direction, which first and second directions are substantially parallel to a vertical plane, and wherein a vertical projection of the first direction onto a horizontal plane and a vertical projection of the second direction onto a horizontal plane, are oppositely directed (as best understood, and as noted in the above clarity rejections, as illustrated in van der Lely, Fig. 2, each line is directed toward the hub element 50, thus each pair on the right & left of the animal or on the front & back of the animal would be provided with connections pointing toward one another).
For Claim 2, van der Lely discloses the milking device as claimed in claim 1, and van der Lely further discloses wherein the first and the second direction are substantially opposed (as illustrated in Fig. 2, each line is directed toward the hub element 50, thus the lines of each pair on the right & left of the animal or on the front & back of the animal would be pointing toward one another).
For Claim 7, van der Lely discloses milking device as claimed in claim 1, and van der Lely further discloses comprising a teat recognition device (“animal recognition”), and wherein the control system is programmed and configured to make the robot arm, with the aid of the teat recognition device, automatically fit the milking cups onto teats of the dairy animal (as discussed in Col. 2, line 12-Col. 3, line 16).
For Claim 8, van der Lely discloses the milking device as claimed in claim 7, and van der Lely further discloses wherein the robot arm and the mounting are couplable via a hinge (35) 
For Claim 9, van der Lely discloses the milking device as claimed in claim 7, and van der Lely further discloses wherein the mounting has two parallel side faces, as well as one or more front faces at an end thereof, and wherein the milking cups of one of the two pairs of milking cups, if fitted to the mounting, are each located on one of the side faces, and the milking cups of the other pair of milking cups are each located on the front face or on one of the front faces (as best understood, illustrated in Fig. 4 - note one pair 45 & 46 mounted to “front face” of 33/34 and another pair 47 & 48 mounted to the sides extending back and perpendicular to the “front face”).
For Claim 10, van der Lely discloses the milking device as claimed in claim 8, and van der Lely further discloses wherein the robot arm comprises a telescopic arm, a tracked cable duct, or a parallelogram construction (see the cylinder 49 for extending the robotic arm).
For Claim 13, van der Lely discloses the milking device as claimed in claim 1, and van der Lely further discloses wherein the dairy animal is a cow (1, Fig. 1).
For Claim 14, van der Lely discloses the milking device as claimed in claim 1, and van der Lely further discloses wherein the first direction and the second direction are substantially horizontal (as discussed above, and as illustrated in Figures 2 & 4).
For Claim 17, van der Lely discloses the milking device as claimed in claim 7, and van der Lely further discloses wherein the robot arm and the mounting are couplable via a hinge (35) having a substantially vertical central axis, wherein the control system is configured to make the robot arm rotate the mounting about the central axis (Col. 6, lines 34-49).
For Claim 18, van der Lely discloses the milking device as claimed in claim 8, and van der Lely further discloses wherein the robot arm comprises a telescopic arm, a tracked cable duct, or a parallelogram construction (see the cylinder 49 for extending the robotic arm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely as applied to claim 1 above, and further in view of Brayer (US 2015/0196003).
For Claim 3, van der Lely discloses the milking device as claimed in claim 1.
Van der Lely is silent to wherein the milk lines and/or the pulsation lines of the first pair extend in an arc and reach out, in the direction of an end facing away from their milk line and pulsation line connection respectively, substantially parallel with the second pair.
Brayer, like prior art above, teaches a milking system (title) further comprising lines of a first pair extend in an arc and reach out, in the direction of an end facing away from their connection respectively, substantially parallel with a second pair (all together, the lines of 102 extend away from each other in an arc - since they are flexible lines - and also in parallel - since all the lines extend vertically, as clearly illustrated in Figure 4 along 450).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lines of van der Lely with an arc extending in parallel as taught by Brayer, in order to not fracture the line by pulling too tightly, as is well known in the art.
For Claim 4, the above-modified reference teaches the milking device as claimed in claim 3, and Brayer further teaches wherein the arc extends in a substantially vertical plane (Fig. 4, as discussed above).

Claims 5, 6, 11, 12, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely as applied to claim 1 above, and further in view of Hofman et al. (US 2012/0272902), hereinafter referred to as “Hofman.”
For Claim 5, van der Lely discloses the milking device as claimed in claim 1, and van der Lely further discloses comprising a milking place (Fig. 1) for receiving and milking the dairy animal in an intended position (the position of the cow 1 as illustrated in Figure 1), wherein the robot arm is positioned with respect to the milking place and designed to bring the mounting with the milking cups between the hind legs of the dairy animal toward the udder (the device of van der Lely is illustrated coming from the side and extending between the back legs, as supported by the Abstract).

Hofman, like prior art above, teaches a milking system (title) further comprising a robotic arm extending from behind and between the cow’s back legs (Abstract and Figs. 1B & 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the robotic arm of van der Lely to provide the device extending from behind the animal as taught by Hofman, in order to decrease the likelihood of machinery spooking the animal.
For Claim 6, the above-modified reference teaches the milking device as claimed in claim 5, and Hofman further teaches further comprising a plurality of mutually parallel milking places (Fig. 1B) and wherein the robot arm is displaceable along at least two of the plurality of milking places, for the purpose of the milking in these at least two milking places (note that Hofman illustrates in Fig. 1B, equipment area 128 and in Fig. 3 the equipment area comprises the robotic arm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of van der Lely as provided in the milking arrangement as taught by Hofman, in order to provide a more automated and efficiently dense system, as is well known in the art.
For Claim 11, van der Lely discloses the milking device as claimed in claim 1.
Van der Lely is silent to wherein at least one supplementary teat cup, which extends substantially in said plane, is further fitted, in particular detachably, to the mounting.
Hofman, like prior art above, teaches a milking system (title) further comprising at least one supplementary cup configured to be mounted to a teat by the robotic arm [0032].

For Claim 12, the above-modified reference teaches the milking device as claimed in claim 10 [should be claim 11, as noted above), and Hofman further teaches wherein the at least one supplementary teat cup comprises a teat cleaning cup, a pre-milking cup or a teat-treating cup [0032].
For Claims 15 & 16, the above-modified reference teaches the milking device as claimed in claims 5 & 6, and van der Lely further discloses wherein the milking place is a milking box (wherein the stall illustrated in Fig. 1 comprises a “milking box”).
	
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN T BARLOW/Examiner, Art Unit 3643